Case: 2:19-cv-04438-EAS-KAJ Doc #: 16 Filed: 03/22/21 Page: 1 of 1 PAGEID #: 675




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN OHIO DISTRICT
                                 EASTERN DIVISION


ALLEN COOK,
       Plaintiff,
                                                            Case No. 2:19-cv-4438
v.                                                          Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Kimberly Jolson
COMMISSIONER OF SOCIAL SECURITY,
       Defendant.



                                   OPINION AND ORDER

       This matter is before the Court for consideration of the Objections filed by Justin Allen

Cook, Plaintiff herein, (Doc. 14) to the Report and Recommendation of the Magistrate Judge

proposing that the Commissioner’s denial of disability benefits be affirmed. (Doc. 13.)

       This Court reviews decisions of the Commissioner of Social Security to ensure that the

“decision is supported by substantial evidence and was made pursuant to the proper legal

standards.” Winn v. Comm’r of Soc. Sec., 614 F. App’x 315, 320 (6th Cir. 2015); 42 U.S.C. § 405(g).

        This Court has reviewed the record, considered the Report and Recommendation, and the

Objections of the Plaintiff. The Court finds that decision of the Commissioner is supported by

substantial evidence and is accordance with the law. The Court ADOPTS the Report and

Recommendation of the Magistrate Judge, which also addresses the merits of Plaintiff’s

Objections. The decision of the Commissioner is AFFIRMED and final judgment entered in favor

of the Commissioner.

Date: 3/22/2021                              s/Edmund A. Sargus, Jr.
                                             EDMUND A. SARGUS, JR., JUDGE
                                             UNITED STATES DISTRICT COURT
